Title: From Alexander Hamilton to Jacob Kingsbury, 26 February 1800
From: Hamilton, Alexander
To: Kingsbury, Jacob


          
            Letter No. 13,
            Sir,
            New-York  26th. Feby. 1800
          
          Your Letter of the thirtieth Septr. was Received in Course And the delay in answering it was proceeded from Disposition to Comply with your Wishes of Absence As far as the Convenience of the service would Permit. I have now to Request that you will Be in Readiness to Return to Service by the first of April—at that time you Will Report yourself to me for further Orders—
          With great Consideration Am Sir Your Obdt. Servt.
          
            A. Hamilton
          
          Majr. Kingsbury
        